Per Curiam:
In view of the fact that the record is absolutely devoid of any proof of actual damage sustained by the defendants by reason of plaintiffs’ breach of the agreement, the damages must be reduced to the nominal amount of six cents. -The judgment should, therefore, be modified by reducing the amount of said judgment as entered to the sum of six cents plus $125.40 costs, making in all $125.46, and as so modified affirmed, with costs of this appeal to the appellants. Present — Clarke, P. J., Dowling, Finch and Martin, JJ. Judgment modified by reducing defendants’ recovery to six cents and costs, and as so modified affirmed, with costs to the appellants. ,